[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                 FILED
                                                   U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                         May 23, 2008
                            No. 07-14569              THOMAS K. KAHN
                                                           CLERK


                 D. C. Docket No. 06-02150 CV-LSC-W

PENNY ALLEN,

                                           Plaintiff-Appellant,

    versus

DOLGENCORP, INC.,
DOLLAR GENERAL PARTNERS,
DOLGENCORP OF NEW YORK, INC.,
DOLGENCORP OF TEXAS, INC.,

                                           Defendants-Appellees.



                            No. 07-14570


                 D. C. Docket No. 06-02160 CV-LSC-W


BERYL DAUZAT,

                                           Plaintiff-Appellant,

    versus
DOLGENCORP, INC.,
DOLLAR GENERAL PARTNERS,
DOLGENCORP OF NEW YORK, INC.,
DOLGENCORP OF TEXAS, INC.,

                                         Defendants-Appellees.



                          No. 07-14571


               D. C. Docket No. 06-02164 CV-LSC-W


DEBORAH FRANCIS,

                                         Plaintiff-Appellant,

    versus

DOLGENCORP, INC.,
DOLLAR GENERAL PARTNERS,
DOLGENCORP OF NEW YORK, INC.,
DOLGENCORP OF TEXAS, INC.,

                                         Defendants-Appellees.



                          No. 07-14572


               D. C. Docket No. 06-02165 CV-LSC-W




                               2
REGINA FRANKLIN,

                                         Plaintiff-Appellant,

    versus

DOLGENCORP, INC.,
DOLLAR GENERAL PARTNERS,
DOLGENCORP OF NEW YORK, INC.,
DOLGENCORP OF TEXAS, INC.,

                                         Defendants-Appellees.



                          No. 07-14573


               D. C. Docket No. 06-02171 CV-LSC-W


MICHAEL HADAWAY,

                                         Plaintiff-Appellant,

    versus

DOLGENCORP, INC.,
DOLLAR GENERAL PARTNERS,
DOLGENCORP OF NEW YORK, INC.,
DOLGENCORP OF TEXAS, INC.,

                                         Defendants-Appellees.




                               3
                           No. 07-14574


                D. C. Docket No. 06-02204 CV-LSC-W


CATHY THOMAS,

                                          Plaintiff-Appellant,

    versus

DOLGENCORP, INC.,
DOLLAR GENERAL PARTNERS,
DOLGENCORP OF NEW YORK, INC.,
DOLGENCORP OF TEXAS, INC.,

                                          Defendants-Appellees.



                           No. 07-14575


                D. C. Docket No. 06-02213 CV-LSC-W


WANDA WOMACK,

                                          Plaintiff-Appellant,

    versus

DOLGENCORP, INC.,
DOLLAR GENERAL PARTNERS,

                                4
DOLGENCORP OF NEW YORK, INC.,
DOLGENCORP OF TEXAS, INC.,

                                                            Defendants-Appellees.



                     Appeals from the United States District Court
                        for the Northern District Of Alabama


                                       (May 23, 2008)

Before DUBINA and BARKETT, Circuit Judges, and SCHLESINGER*, District
Judge.

PER CURIAM:

       Appellants are store managers of a number of Dollar General stores in

Alabama. They appeal the district court’s grant of summary judgment in favor of

Appellee Dolgencorp, Inc. (“Dollar General”), on Appellants’ claims under the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 2001-2019.

       The question before us is whether there is a genuine issue of material fact as

to whether the Appellants’ primary duty was management. At the time the district

court granted summary judgment in this case, the court did not have the benefit of

our recent decision in Rodriguez v. Farm Stores Grocery, Inc., ___ F.3d ___, 2008


       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.


                                                5
WL 601845 at *4 (11th Cir. 2008). Our holding in Rodriguez could affect the

outcome of the present case. Accordingly, we vacate the district court’s grant of

summary judgment and remand this case to the district court to reconsider its

decision in light of Rodriguez.1

       VACATED AND REMANDED.




       1
         We express no opinion as to whether summary judgment is appropriate in this case. On
remand, the district court should reexamine whether any genuine issue of material fact exists
under the Rodriguez analysis.

                                              6